    Case: 1:20-cv-06357 Document #: 42 Filed: 01/04/21 Page 1 of 2 PageID #:1782




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SWAROVSKI AKTIENGESELLSCHAFT and
SWAROVSKI NORTH AMERICA LIMITED,                       Case No. 20-cv-06357

                        Plaintiffs,                    Judge Franklin U. Valderrama

       v.                                              Magistrate Judge Susan E. Cox

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                        Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Swarovski

Aktiengesellschaft and Swarovski North America Limited (collectively, “Swarovski” or

“Plaintiffs”), hereby dismiss this action with prejudice as to the following Defendant:

              Defendant Name                                         Line No.
  Pingyang Shuanghua Metal Products Co., Ltd.                           57
   Case: 1:20-cv-06357 Document #: 42 Filed: 01/04/21 Page 2 of 2 PageID #:1783




Dated this 4th day of January 2021.   Respectfully submitted,

                                      /s/ Allyson M. Martin
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Isaku M. Begert
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law
                                      ibegert@gbc.law

                                      Counsel for Plaintiffs Swarovski Aktiengesellschaft
                                      and Swarovski North America Limited




                                         2
